Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on December 30, 2021.  Applicant's election with traverse of claims 1-8 in the reply filed on December 30, 2021 is acknowledged.  The traversal is on the ground(s) that dependent claims contain similar limitations in both sets of claims.  This is found persuasive because the examiner will be able to search both claim set limitations without undue burden.  The restriction requirement is withdrawn FINAL. Claims 1-20 are pending and examined below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.


Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of detecting a first vehicle approaching the intersection from a second road segment connecting to the intersection; and predicting that the first vehicle will yield at the average yield location that is specific to the second road segment as recited in independent claim 1; approach a first intersection along a first road segment connecting to an intersection having a stop sign; create an approach speed profile for an autonomous vehicle on the first road segment based on an average approach speed in a model indicating an average approach speed specific to the first road segment connecting to the intersection; and send the approach speed profile to a control service to cause the autonomous vehicle to approach the intersection according to parameters of the approach speed profile in claims 9 and 16.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “detecting a first vehicle approaching the intersection from a second road segment connecting to the intersection” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “sending the approach speed profile to a control service to cause the autonomous vehicle to approach the intersection according to parameters of the approach speed profile” merely uses generic computing components (“a non-transitory computer-readable medium comprising instructions stored thereon; at least one processor”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “a non-transitory computer-readable medium comprising instructions stored thereon”; (2) “processor” and (3) “autonomous vehicle” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Even the term autonomous vehicle is only being used as a tool to carry out the software programming as it is also specified at a high level of generality to simply implement the abstract idea as a person, bicycle, scooter, regular vehicle, or anything that could gather data and perform calculations could implement the abstract idea.   Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-8, 10-15 and 17-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of claims 23-26 as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The autonomous vehicle 102 additionally comprises an autonomous vehicle (AV) AV internal computing system 110 that is in communication with the sensor systems 104-106 and the systems 130, 132, 134, 136, and 138. The AV internal computing system 110includes at least one processor and at least one memory having computer- executable instructions that are executed by the processor.”  As presently drafted, the claim fails to recite how the non-transitory computer-readable medium comprising instructions stored thereon, the least one processor and the autonomous vehicle are connected.  That is, the claim is directed toward the instructions implemented by a processor.  However, there is no language that connects those elements with the autonomous vehicle recited.  Without any recited connection or interrelation, the claim as presently recited does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 2, the claim recites the phrase “the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: monitor a velocity”.  One having ordinary skill in the art would recognize that the non-transitory computer-readable medium and processor would not be capable of this and would require more hardware that is not recited.  In addition, the autonomous vehicle recited in the independent claim is not connected in the claim language and does not remedy this deficiency.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claims 3-4 are rejected as being dependent on a rejected base claim.  
claim 5, the claim recites the phrase “the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: approach the first intersection”.  One having ordinary skill in the art would recognize that the non-transitory computer-readable medium and processor would not be capable of this and would require more hardware that is not recited.  In addition, the autonomous vehicle recited in the independent claim is not connected in the claim language and does not remedy this deficiency.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 5, the claim recites the phrase “send the approach speed profile to a control service”.  The examiner is unable to ascertain what a “control service” constitutes.  ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.”  The specification does not define what a control service is and only describes it in functional language.  The specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Claim 6 is rejected as being dependent on a rejected base claim.  

Regarding claim 7, the claim recites the phrase “the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one 

Regarding claim 8, the claim recites the phrase “the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: approach first intersection”.  One having ordinary skill in the art would recognize that the non-transitory computer-readable medium and processor would not be capable of this and would require more hardware that is not recited.  In addition, the autonomous vehicle recited in the independent claim is not connected in the claim language and does not remedy this deficiency.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 9, the claim recites the phrase “send the approach speed profile to a control service”.  The examiner is unable to ascertain what a “control service” constitutes.  ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.”  The specification does not define what a control service is and only describes it in functional language.  The specification fails to 

Claims 10-15 are rejected as being dependent on a rejected base claim.  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The autonomous vehicle 102 additionally comprises an autonomous vehicle (AV) AV internal computing system 110 that is in communication with the sensor systems 104-106 and the systems 130, 132, 134, 136, and 138. The AV internal computing system 110includes at least one processor and at least one memory having computer- executable instructions that are executed by the processor.”  As presently drafted, the claim fails to recite how the method steps are executed.  That is, the claim could be interpreted merely as an algorithm.  However, there is no language that connects those elements with the autonomous vehicle recited.  Without any recited connection or interrelation, the claim as presently recited does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.
Regarding claim 16, the claim recites the phrase “send the approach speed profile to a control service”.  The examiner is unable to ascertain what a “control service” constitutes.  ¶ [0033] of the specification states “The AV internal computing system 110 can include a control service 112 that is configured to control operation of the vehicle propulsion system 130, the braking system 132, the steering system 134, the safety system 136, and the cabin system 138.”  The specification does not 

Claims 17-20 are rejected as being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al., US 2019/0367022 A1.

Regarding claim 1, Zhao teaches a non-transitory computer-readable medium comprising instructions stored thereon, the instructions being effective to cause at least one processor to: 
detect, by an autonomous vehicle located at a first road segment connecting to an intersection having a stop sign, a first vehicle approaching the intersection from a second road segment connecting to the intersection; (Zhao, see at least ¶ [0039] which states “The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the sensor data may include information corresponding to one or more external objects (or simply, objects).” and ¶ [0213] which states “A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”) and 
predict, using a model indicating an average yield location and yield time where both are specific to the second road segment connecting to the intersection, that the first vehicle will yield at the average yield location that is specific to the second road segment. (Zhao, see at least ¶ [0059] which states “Safe driving decisions by the AV can be achieved by (1) predicting yield and no-yield intentions of another road user (e.g., a crossing road-user) interacting with the AV during a merging situation (e.g., scenario), (2) predicting yield and no-yield intentions of a crossing road-user (other than the AV) that is interacting with a merging road-user (other than the AV) during merging situation, (3) predicting for the crossing road-user, among other information, the intentions, respective likelihoods of the intentions, and respective trajectories with covariance for the intentions and (4) providing the predictions in real-time, such as in response to a query.”)

Regarding claim 2, Zhao teaches a non-transitory computer-readable medium comprising instructions stored thereon, the instructions being effective to cause at least one processor, wherein the model further indicates an average approach speed specific to the second road segment connecting to the intersection, (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the sensor data may include information corresponding to one or more external objects (or simply, objects).”)  the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: 
monitor a velocity of the first vehicle as it approaches the intersection, wherein the prediction that the first vehicle will yield at the average yield location that is specific to the second road segment is further based on a determination that the velocity of the first vehicle falls within an acceptable range about the average approach speed specific to the second road segment connecting to the intersection. (Zhao, see at least ¶ [0212] (see above) and ¶ [0213] which states ““A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”)

claim 3, Zhao teaches a non-transitory computer-readable medium comprising instructions stored thereon, the instructions being effective to cause at least one processor, further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: 
determine that the first vehicle is yielding to the autonomous vehicle when the autonomous vehicle detects that the first vehicle has stopped proximate to the average yield location for the average yield time as indicated by the model. (Zhao, see at least ¶ [0055] which states “An example of a common scenario is a yield scenario, where a first vehicle may potentially yield its right of way to a second vehicle. The first vehicle may yield its right of way by, for example, slowing down sufficiently, or stopping, to allow the second vehicle to proceed.” and ¶ [0386] which states “As such, and to make safe driving decisions (e.g., slowing down, stopping, etc.), the AV predicts whether the vehicle 2914 will yield or not yield for the vehicle 2916.”)

Regarding claim 4, Zhao teaches a non-transitory computer-readable medium, wherein the model was constructed from an aggregation of data recorded by a plurality of data recording vehicles, the recorded data including velocity over time, and velocity over location for a plurality of vehicles approaching the intersection from the second road segment.  (Zhao, see at least ¶ [0090] which states “In some embodiments, the vehicle 202 communicates with the operations center 230 via the electronic communication network 212, access point 218, or satellite 222. The operations center 230 may include one or more computing devices, which are able to exchange (send or receive) data from a vehicle, such as the vehicle 202; data from external objects, including the external object 206; or data from a computing device, such as the server computing device 234.”)

claim 5, Zhao teaches a non-transitory computer-readable medium wherein the model further indicates an average approach speed specific to the first road segment connecting to the intersection, (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the sensor data may include information corresponding to one or more external objects (or simply, objects).”) the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: 
approach the first intersection; (Zhao, see at least ¶ [0213] which states “A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”)
create an approach speed profile for the autonomous vehicle on the first road segment based on the average approach speed in the model; (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more and 
send the approach speed profile to a control service to cause the autonomous vehicle to approach the intersection according to parameters of the approach speed profile. (Zhao, see at least ¶ [0216] which states “An example is now provided to illustrate the operation of the discrete-time speed plan module 528. If no longitudinal constraints are found, then the discrete-time speed plan module 528 can determine that the AV can be operated based on the strategic speed plan (as determined by the reference-trajectory generation layer 504). On the other hand, if a longitudinal constraint is found (such as with respect to the objects of the bin 1116 of FIG. 11), where the tracking mode is determined to be “brake,” the discrete-time speed plan module 528 calculates a speed profile to stop the AV. That is, a deceleration speed profile is calculated to bring the AV to a stop.”)

Regarding claim 6, Zhao teaches a non-transitory computer-readable medium comprising instructions stored thereon, the instructions being effective to cause at least one processor, wherein the approach speed profile is further created based on autonomous vehicle constraints. (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate 

Regarding claim 7, Zhao teaches a non-transitory computer-readable medium wherein the model further indicates an average yield location and average yield time specific to the first road segment connecting to the intersection, (Zhao, see at least ¶ [0212] (see above) and ¶ [0213] which states ““A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”) the non-transitory computer-readable medium further comprising instructions stored thereon, the instructions being effective to cause the at least one processor to: approach first intersection; 
utilize the average yield location and the average yield time specific to the first road segment to plan a location in which the autonomous vehicle will stop and a duration of the stop. (Zhao, see at least ¶ [0216] which states “An example is now provided to illustrate the operation of the discrete-time 

Regarding claim 9, Zhao teaches a system comprising: 
a non-transitory computer-readable medium comprising instructions stored thereon; (Zhao, see at least ¶ [0213] which states “In the illustrated embodiment, the controller 114 includes a location unit 116, an electronic communication unit 118, a processor 120, a memory 122, a user interface 124, a sensor 126, and an electronic communication interface 128.”)
at least one processor configured to execute the instructions to cause an autonomous vehicle to: (Zhao, see at least ¶ [0213] which states “In the illustrated embodiment, the controller 114 includes a location unit 116, an electronic communication unit 118, a processor 120, a memory 122, a user interface 124, a sensor 126, and an electronic communication interface 128.”)
approach a first intersection along a first road segment connecting to an intersection having a stop sign; (Zhao, see at least ¶ [0213] which states “A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”)
create an approach speed profile for an autonomous vehicle on the first road segment based on an average approach speed in a model indicating an average approach speed specific to the first road segment connecting to the intersection; (Zhao, see at least ¶ [0212] which states “Referring again and 
send the approach speed profile to a control service to cause the autonomous vehicle to approach the intersection according to parameters of the approach speed profile. (Zhao, see at least ¶ [0216] which states “An example is now provided to illustrate the operation of the discrete-time speed plan module 528. If no longitudinal constraints are found, then the discrete-time speed plan module 528 can determine that the AV can be operated based on the strategic speed plan (as determined by the reference-trajectory generation layer 504). On the other hand, if a longitudinal constraint is found (such as with respect to the objects of the bin 1116 of FIG. 11), where the tracking mode is determined to be “brake,” the discrete-time speed plan module 528 calculates a speed profile to stop the AV. That is, a deceleration speed profile is calculated to bring the AV to a stop.”)


claim 10, Zhao teaches a system, wherein the approach speed profile is further created based on autonomous vehicle constraints. (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the sensor data may include information corresponding to one or more external objects (or simply, objects).”)

Regarding claim 11, Zhao teaches a system, wherein the model further indicates an average yield location and average yield time specific to the first road segment connecting to the intersection, (Zhao, see at least ¶ [0212] (see above) and ¶ [0213] which states ““A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”) wherein the instructions being effective to cause the at least one processor to: 
utilize the average yield location and the average yield time specific to the first road segment to plan a location in which the autonomous vehicle will stop and a duration of the stop. (Zhao, see at least ¶ [0216] which states “An example is now provided to illustrate the operation of the discrete-time 

Regarding claim 12, Zhao teaches a system, wherein the instructions being effective to cause the at least one processor to: 
detect, by the autonomous vehicle located at the first road segment connecting to the intersection having the stop sign, a first vehicle approaching the intersection from a second road segment connecting to the intersection; (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the sensor data may include information corresponding to one or more external objects (or simply, objects).”)  and 
predict, using the model which further indicates an average yield location and yield time where both are specific to the second road segment connecting to the intersection, that the first vehicle will yield at the average yield location that is specific to the second road segment. (Zhao, see at least ¶ [0059] which states “Safe driving decisions by the AV can be achieved by (1) predicting yield and no-yield intentions of another road user (e.g., a crossing road-user) interacting with the AV during a merging situation (e.g., scenario), (2) predicting yield and no-yield intentions of a crossing road-user (other than the AV) that is interacting with a merging road-user (other than the AV) during merging situation, (3) predicting for the crossing road-user, among other information, the intentions, respective likelihoods of the intentions, and respective trajectories with covariance for the intentions and (4) providing the predictions in real-time, such as in response to a query.”)

Regarding claim 13, Zhao teaches a system, wherein the model further indicates an average approach speed specific to the second road segment connecting to the intersection, (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the wherein the instructions being effective to cause the at least one processor to: 
monitor, a velocity of the first vehicle as it approaches the intersection, wherein the prediction that the first vehicle will yield at the average yield location that is specific to the second road segment is further based on a determination that the velocity of the first vehicle falls within an acceptable range about the average approach speed specific to the second road segment connecting to the intersection. (Zhao, see at least ¶ [0212] (see above) and ¶ [0213] which states ““A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”)

Regarding claim 14, Zhao teaches a system, wherein the instructions being effective to cause the at least one processor to: 
determine that the first vehicle is yielding to the autonomous vehicle when the autonomous vehicle detects that the first vehicle has stopped proximate to the average yield location for the average yield time as indicated by the model. (Zhao, see at least ¶ [0055] which states “An example of a common scenario is a yield scenario, where a first vehicle may potentially yield its right of way to a second vehicle. The first vehicle may yield its right of way by, for example, slowing down sufficiently, or stopping, to allow the second vehicle to proceed.” and ¶ [0386] which states “As such, and to make safe driving decisions (e.g., slowing down, stopping, etc.), the AV predicts whether the vehicle 2914 will yield or not yield for the vehicle 2916.”)

Regarding claim 15, Zhao teaches a system, wherein the model was constructed from an aggregation of data recorded by a plurality of data recording vehicles, the recorded data including velocity over time, and velocity over location for a plurality of vehicles approaching the intersection from a second road segment. (Zhao, see at least ¶ [0090] which states “In some embodiments, the vehicle 202 communicates with the operations center 230 via the electronic communication network 212, access point 218, or satellite 222. The operations center 230 may include one or more computing devices, which are able to exchange (send or receive) data from a vehicle, such as the vehicle 202; data from external objects, including the external object 206; or data from a computing device, such as the server computing device 234.”)

Regarding claim 16, Zhao teaches a method comprising: 
approaching a first intersection along a first road segment connecting to an intersection having a stop sign; (Zhao, see at least ¶ [0213] which states “A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”)
creating an approach speed profile for an autonomous vehicle on the first road segment based on an average approach speed in a model indicating an average approach speed specific to the first road segment connecting to the intersection; (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and and 
sending the approach speed profile to a control service to cause the autonomous vehicle to approach the intersection according to parameters of the approach speed profile. (Zhao, see at least ¶ [0216] which states “An example is now provided to illustrate the operation of the discrete-time speed plan module 528. If no longitudinal constraints are found, then the discrete-time speed plan module 528 can determine that the AV can be operated based on the strategic speed plan (as determined by the reference-trajectory generation layer 504). On the other hand, if a longitudinal constraint is found (such as with respect to the objects of the bin 1116 of FIG. 11), where the tracking mode is determined to be “brake,” the discrete-time speed plan module 528 calculates a speed profile to stop the AV. That is, a deceleration speed profile is calculated to bring the AV to a stop.”)

Regarding claim 17, Zhao teaches a method, wherein the model further indicates an average yield location and average yield time specific to the first road segment connecting to the intersection, (Zhao, see at least ¶ [0212] (see above) and ¶ [0213] which states ““A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”) the method further comprising: 
utilizing the average yield location and the average yield time specific to the first road segment to plan a location in which the autonomous vehicle will stop and a duration of the stop. (Zhao, see at least ¶ [0216] which states “An example is now provided to illustrate the operation of the 

Regarding claim 18, Zhao teaches a method, comprising detecting by the autonomous vehicle located at the first road segment connecting to the intersection having the stop sign, (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the sensor data may include information corresponding to one or more external objects (or simply, objects).”) a first vehicle approaching the intersection from a second road segment connecting to the intersection; and 
predicting using the model which further indicates an average yield location and yield time where both are specific to the second road segment connecting to the intersection, that the first vehicle will yield at the average yield location that is specific to the second road segment. (Zhao, see at least ¶ [0059] which states “Safe driving decisions by the AV can be achieved by (1) predicting yield and no-yield intentions of another road user (e.g., a crossing road-user) interacting with the AV during a merging situation (e.g., scenario), (2) predicting yield and no-yield intentions of a crossing road-user (other than the AV) that is interacting with a merging road-user (other than the AV) during merging situation, (3) predicting for the crossing road-user, among other information, the intentions, respective likelihoods of the intentions, and respective trajectories with covariance for the intentions and (4) providing the predictions in real-time, such as in response to a query.”)

Regarding claim 19, Zhao teaches a method, wherein the model further indicates an average approach speed specific to the second road segment connecting to the intersection, (Zhao, see at least ¶ [0212] which states “Referring again to FIG. 5, the discrete-time speed plan module 528 can generate a target speed and acceleration from the strategic speed plan determined by the reference-trajectory generation layer 504 (and more specifically, by the strategic speed plan module 524). The discrete-time speed plan module 528 can generate the target speed and acceleration from (e.g., based on) longitudinal constraints. In an example, the longitudinal constraints can include stoplines (described below), virtual stoplines (described below), static obstacles (i.e., static objects), and/or dynamic obstacles (i.e., dynamic objects). The discrete-time speed plan module 528 iteratively computes the target speed and acceleration. The target speed and acceleration are calculated for a look-ahead time (i.e., a future time horizon). The vehicle may include one or more sensors. Traversing the vehicle transportation network may include the sensors generating or capturing sensor data, such as data corresponding to an operational environment of the vehicle, or a portion thereof. For example, the  the method further comprising: 
monitoring, a velocity of the first vehicle as it approaches the intersection, wherein the prediction that the first vehicle will yield at the average yield location that is specific to the second road segment is further based on a determination that the velocity of the first vehicle falls within an acceptable range about the average approach speed specific to the second road segment connecting to the intersection. (Zhao, see at least ¶ [0212] (see above) and ¶ [0213] which states ““A stopline represents a line where the AV is required by law to stop before proceeding. In an example, a stopline may be marked by paint on the road. In another example, a stopline may be inferred based on intersection structures and stop sign locations.”)

Regarding claim 20, Zhao teaches a method, the method further comprising: 
determining that the first vehicle is yielding to the autonomous vehicle when the autonomous vehicle detects that the first vehicle has stopped proximate to the average yield location for the average yield time as indicated by the model. (Zhao, see at least ¶ [0055] which states “An example of a common scenario is a yield scenario, where a first vehicle may potentially yield its right of way to a second vehicle. The first vehicle may yield its right of way by, for example, slowing down sufficiently, or stopping, to allow the second vehicle to proceed.” and ¶ [0386] which states “As such, and to make safe driving decisions (e.g., slowing down, stopping, etc.), the AV predicts whether the vehicle 2914 will yield or not yield for the vehicle 2916.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668